DETAILED ACTION
This is the First Office Action in response to the above identified patent 

application filed on December 3, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the following limitations lack proper antecedent basis:
Line 4, “the swing arm components”
Line 7, “the free end of the swing arm components”
Lines 8-9, “the first swing arm components”
Line 9, “the second swing arm components”
Line 10, “the first arm”
Lines 15-16, “the second arm”
Line 21, “the first arm working module”
Line 22, “the processing position”
Lines 23-24, “the second arm working module”
Line 27, “the third arm rotating sleeve”
Line 28, “the rotatable third arm”
Lines 29, 30, and 31 (three occurrences), “the second control rod” (which rod of the pair of control rods)
Claim 2, the following limitations lack proper antecedent basis:
Lines 8-9, “the interior of the horizontal transverse support”
Line 11, “the output end of the horizontal transverse power unit”
Line 14, “the vertical-direction track”
Line 16, “the connecting rod”
Line 17, the output end of the vertical-direction power unit”
Claim 3, the following limitations lack proper antecedent basis:
Lines 6-7, “the transverse-direction installation channel”
Lines 11-12, “the protruding horizontal transverse track”
Claim 4, the following limitations lack proper antecedent basis:
Line 2, “the internal chamber of the horizontal transverse support”
Line 3, “the balance block connecting plate”
Claim 6, the following limitations lack proper antecedent basis:
Line 3, “the piston rod”
Claim 9, the following limitations lack proper antecedent basis:
Line 2, “the first arm working pushrod”
Line 3, “the first sliding block”
Line 4, “the guide track”
Line 5, “the first arm working module servo motor”
Claim 10, the following limitations lack proper antecedent basis:
Line 2, “the damping spring group”
Claim 11, the following limitations lack proper antecedent basis:
Line 2, “the second arm working pushrod”
Lines 3-4. “the second sliding block”
Line 4, “the guide track”
Lines 5-6, “the second arm working module servo motor”
Claim 12, the following limitations lack proper antecedent basis:
Lines 1-2, “the upper part of the inner side of the first arm”.
Claim 13, the following limitations lack proper antecedent basis:
 Lines 1-2, “the first arm working pushrod”
Line 2, “the second arm working pushrod”
Claim 14, the following limitations lack proper antecedent basis:
Line 2, “the protruding portion of the main shaft”
Lines 2-3. “the first connecting shaft”
Lines 3-4, “the upper end face of the parallelogram supporting base”
Claim 15, the following limitations lack proper antecedent basis:
Line 3, “the third connecting shaft”
Lines 3-4, “the upper part”

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658